Citation Nr: 1424856	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to June 1962.  He has reported additional service in the Iowa Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In July 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record. 

The Board has reviewed the contents of the Veteran's Virtual VA e-folder and found that it contains additional medical evidence that has been considered by the RO in the June 2012 statement of the case (SOC).  The Virtual VA e-folder also contains a transcript of the July 2013 videoconference hearing.  The Board has also reviewed the Veteran's Veterans Benefits Management System (VBMS) e-folder, which does not contain any documents.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is not clear whether both VA and fee basis examiners reviewed the Veteran's records, which contain relevant information regarding the source of his claimed disorder. Remand is required to obtain a supplemental medical opinion, and ensure that relevant service department records are obtained. 

On remand, the AOJ must also verify the Veteran's periods of active duty for training (ACDTURA)/inactive duty for training (INACDTURA) with the Iowa National Guard and obtain any outstanding pertinent service treatment records associated with such service.  The AOJ must also undertake appropriate action to obtain outstanding pertinent records.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or e-folder.  

A specific request should be made for: (1) any records regarding hearing testing performed during the Veteran's employment from 1958 to 2000, as described during the July 2013 hearing; (2) a hearing evaluation from a private source, as referenced during a December 2007 VA audiology consultation; and (3) pertinent treatment records from the Iowa City VA Healthcare System, to include the Waterloo Community Based Outpatient Clinic (CBOC), dated since December 2011.

The AOJ should also associate with the claims file or e-folder the reports of VA audiometric testing performed in August 2003 and December 2007, as referenced in VA August 2003 and December 2007 VA audiological consultation notes.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Iowa Army National Guard.

3. Request from the National Personnel Records Center (NPRC), the Veteran's National Guard unit, or any other appropriate entity, any additional pertinent service treatment records regarding the Veteran's National Guard service.

4.  After all available records have been associated with the claims file or e-folder, forward the claims file to the examiner that conducted the March 2010 VA fee-basis examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's current hearing loss: (1) began during active service, to include ACDTURA; (2) is related to any incident of service, including ACDUTRA, to include in-service noise exposure; or (3) is related to an injury incurred during a period of INACDTURA.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* On enlistment examination in April 1958, hearing was 15/15 for whispered voice and spoken voice, bilaterally.  The physician reported that audiometric testing was not examined, although an undated graphical audiogram is attached to the enlistment examination report.  

* A September 1960 Hearing Conservation Data form reports that the Veteran always or frequently wore ear protection other than dry cotton during exposure to loud noise.  Audiometric testing showed pure tone thresholds as follows.  The American Standards Association (ASA) measurements (as were used by service departments prior to November 1967), as recorded on examination are reported, with the comparable ISO (ANSI) measurements (as used beginning in November 1967), in adjacent parentheses.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 0 (15), 0 (10), 0 (10), 5 (15), and 10 (15) decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 3000, and 4000 hertz were 0 (15), 0 (10), 0 (10), and 0 (5) decibels, respectively.  Pure tone threshold in the left ear at 2000 hertz appears to be 0 (10) decibels.  

* Audiometric testing performed during a February 1961 examination showed pure tone thresholds as follows.  The ASA measurements, as recorded on examination are reported, with the comparable ISO (ANSI) measurements, in adjacent parentheses.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, and 4000 hertz of 0 (15), 0 (10), 0 (10), and 0 (5) decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, and 4000 hertz were 0 (15), 0 (10), 0 (10), and 15 (20) decibels, respectively.  Hearing was not tested at 3000 hertz.  

* A February 1962 Hearing Conservation Data form reports that the Veteran always or frequently wore ear protection other than dry cotton during exposure to loud noise.  Audiometric testing showed pure tone thresholds as follows.  The ASA measurements, as recorded on examination are reported, with the comparable ISO (ANSI) measurements, in adjacent parentheses.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 0 (15), 0 (10), 0 (10), 0 (10), and 0 (5) decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 0 (15), 0 (10), 0 (10), 5 (15), and 0 (5) decibels, respectively.  

* In his May 1962 Report of Medical History at separation, the Veteran denied having or ever having had ear, nose, or throat trouble.  

* On separation examination in May 1962, audiometric testing showed pure tone thresholds as follows.  The ASA measurements, as recorded on examination are reported, with the comparable ISO (ANSI) measurements, in adjacent parentheses.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 5 (20), -5 (5), 0 (10), 0 (10), and 0 (5) decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 0 (15), 0 (10), -5 (5), 10 (20), and 0 (5) decibels, respectively.  

* During VA treatment in April 2003 VA the Veteran reported that he was hard of hearing.  Hearing was normal by conversation on examination.  

* During an August 2003 VA audiology consultation, the Veteran described reduced hearing in both ears of gradual onset.  He reported a history of noise exposure in the military and in his civilian occupation.  Audiometric testing revealed a mild sloping to moderate sensorineural hearing loss at 2000 hertz and above in the left ear and at 250 hertz and above in the right ear.  

* Hearing was normal by conversation during VA treatment in November 2004 and November 2005.  

* In a February 2010 statement, the Veteran reported in-service noise exposure as a result of his work as a jet engine mechanic.  He indicated that he wore hearing protection (muffs) when testing jet engines.  He reported that he had no evidence of hearing loss at his discharge from service, but stated that, after a few years, periodic testing performed in conjunction with his post-service employment revealed hearing loss.  The Veteran added that he had always used hearing protection when around noise of any kind, and continued to do so.  

* The Veteran reported in February 2010 that he was not treated for hearing loss during active service or while in the Iowa National Guard.  

* On VA fee-basis examination in March 2010, the Veteran described in-service noise exposure while serving as a jet engine mechanic.  He reported that hearing protection was worn but still did not take care of high-pitched sounds at maximum engine power.  He described non-military noise exposure, specifically, working in a manufacturing plant which required hearing protection.  He indicated that protection was worn as required during his civilian employment, which seemed to take care of the noise problem.  He denied recreational noise exposure.  Audiometric testing revealed bilateral hearing loss for VA purposes.  

* The March 2010 VA fee-basis examiner opined that the Veteran's hearing loss was at least as likely as not related to his military service.  He explained that exposure to high level noise, such as from jet engines, can cause hearing deficiencies like those found on examination of the Veteran.  

* The RO requested an addendum opinion from the VA fee-basis examiner, asking him to reconcile the diagnosis of hearing loss with the examination showing normal hearing at the time of separation from service and the Veteran's history of noise exposure following service.  The fee-basis examiner responded, "Prior records were not available.  Upon further review it is at least as likely as not that post-military noise exposure is the cause of hearing loss."  

* During the July 2013 hearing, the Veteran described in-service noise exposure as a jet engine mechanic, adding that he wore hearing protection, specifically, muffs.  He testified that he worked for a manufacturing company for 42 years and was never without ear plugs.  He reported that his employer tested his hearing every six months.  

In rendering the requested opinion, the examiner must consider and address any threshold shifts during service, to include a 5 decibel shift in the right ear at 500 hertz and a 10 decibel shift in the left ear at 3000 hertz from September 1960 to May 1962.  The examiner should also consider the graphical audiogram attached to the April 1958 enlistment examination.   

The examiner is advised that the Veteran is competent to report in-service noise exposure and the Board finds his reports of in-service noise exposure as a jet engine mechanic to be credible.  

The examiner is also advised that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.  He is further advised that in-service noise exposure need not be the only or the primary cause of the Veteran's hearing loss to substantiate the claim for service connection; it must only be a contributing source.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



